Citation Nr: 1421230	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for cluster headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps. from October 15, 1979, to November 20, 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for cluster headaches and assigned a non-compensable evaluation.  

In May 2013, the Board received additional evidence from the Veteran's representative.  This evidence has not been reviewed by the agency of original jurisdiction.  However, in May 2013, the Veteran's representative submitted a written waiver of this procedural right with the evidence received.  38 C.F.R. 
§§ 19.37, 20.1304 (2013).  Moreover, good cause for not submitting the evidence within 90 days of certification of the appeal, which occurred in September 2012, is shown as the evidence did not then exist.  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's cluster headaches are manifested by several episodes a month with one to two days requiring rest, but have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but not higher, for cluster headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2009, prior to the February 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's medical records are in the claims folder.  Furthermore, the Veteran was provided a VA examination in January 2010 and the Veteran submitted a Headaches Disability Benefits Questionnaire dated in March 2013.  Review of the reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to allow the Board to render an informed determination.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of the disability since he was last examined in March 2013.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

The Veteran has declined the opportunity to present testimony before the Board.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his cluster headaches are more disabling than contemplated by the current non-compensable evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Veteran is currently evaluated under Diagnostic Codes 8199-8100 [migraine].  See 38 C.F.R. § 4.27 [unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99"].  This code is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (cluster headaches).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that Diagnostic Code 8100 is the most appropriate in this case.

Under Diagnostic Code 8100, a zero percent rating is assigned for less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The record reflects that in October 2009 the Veteran went to the emergency room with complaints of headaches.

An October 2009 VA treatment record noted that Veteran woke up every night due to his headaches, and he had taken three days off work in an attempt to resolve his headaches.  The Veteran reported that the medication provided in the emergency room caused drowsiness and interfered with work.  In a January 2010 statement, he reported he had the headaches for about 3 weeks, which were mild, until the last couple of days before he visited VA.  

On VA examination in January 2010, in noting a diagnosis of cluster headaches, the examiner indicated that the Veteran did not respond to the inquiry regarding the frequency of his headaches per year despite being asked on six occasions.  

On his March 2010 notice of disagreement, the Veteran estimated having two to three headaches a month in the last year.  Of those headaches, half were prostrating.  

An April 2010 VA treatment record noted that Veteran had headaches almost daily the first week of April. 

Treatment records dated in April 2012 show that the Veteran had transient headaches. 

The March 2013 Disability Benefits Questionnaire reflected that Veteran had two to three headaches each month with a one to two day duration although later in the report, the clinician noted that the head pain lasted more than two days.  While the examiner indicated that the Veteran did not have characteristic prostrating attacks, the examiner marked that the Veteran experienced such episodes less than once every two months.  It was noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  He did, however, experience prostrating attacks of non-migraine headache pain but did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  Once or twice a month, the Veteran had episodes that might prevent him from working and he had to lie down.  There were no vasomotor symptoms associated with these episodes.  

The Board notes that the evidence is sparse with regards to the frequency and nature of the Veteran's headaches.  However, taking into account the Veteran's statements as well as the available medical evidence and affording the Veteran all benefit of the doubt, the Board finds that the criteria for a 30 percent rating is warranted.  The record shows that he has had characteristic prostrating attacks occurring on an average of once a month.  However, the criteria for a 50 percent evaluation have not been met as his headaches have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The evidence shows that while he might have to miss work sporadically due to his headaches, the Veteran does not contend and the record does not reflect that these episodes resulted in severe economic inadaptability, including during October 2009.  Moreover, the records do not indicate that the headaches are very frequent and completely prostrating but rather that the prostrating attacks occur less than once every two months.  

Other Considerations

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his headaches.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, frequency of episodes of migraine headaches, severity of headaches. . .; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered and taken into account the Veteran's reports along with findings from the medical evidence, and has afforded his statements great probative weight in this case.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the cluster headaches with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's report of headache episodes are contemplated in the criteria for evaluating migraine headaches.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his headaches render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Entitlement to an initial 30 percent disability evaluation, but not higher, for cluster headaches is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


